tlR!$l[.ilAt
                           lfutbe @nite[ $ltstes @ourt of /ebprul @lsimg
                                                                               No. 16-535C
                                                                           (Filed: July 5,2016)
                                                                         NOT FOR PUBLICATION                    FILED
*+**************************r(****+**                                                                          JUL   -   5   2016

                                                                                                              U.S. COURT OF
DONALD GRAVES,                                                                                               FEDERAL CLAIMS

                                                        Plaintiff,

                                       v.

THE UNITED STATES',

                                                        Defendant.

*   rr :t   *   *!   :1.   ***   +   ****   {.'1.   * {' *' * * * *,t   {.   *,t * * * *( *,t {. *,}   :i.




                                                    OPINION AND ORDER DISMISSING CASE

         Plaintiff Donald Graves ("Plaintilf '), acting pro se, filed this Complaint on April
27 ,2016. In his Complaint Plaintiff asserts that his confinement in a psychiatric
institution violates the Fifth, Eighth and Fourteenth Amendments; 42 U.S.C. $$1983 and
1985; and criminal law. See Compl at 1. He requests $500 billion in damages. In
response to Plaintiff s Complaint, on June 27, 201 6, Defendant filed a motion to dismiss
for lack of subject matter jurisdiction. For the reasons that follow, the Court dismisses
the Comolaint.

                                            Standard of Review and Jurisdiction

        Whether a court possesses jurisdiction is a threshold matter in every case. See
Steel Co. v. Citizens Jbr a Better Env't,523 U.S. 83,94-95 (1998). Although pro se
pleadings are held to a less stdngent standard than those drafted by a lawyer, Haines, 404
U.S. at 520-21, "a court may not similarly take a liberal view of . . . jurisdictional
requirement[s] and set a different rule forprose litigants only." Kelley,812 F.2d at 1380
(emphasis added).

        This Cou('s jurisdiction comes from the Tucker Acq 28 U.S.C. $ 1491. The Tucker
Act limits this Court's jurisdiction to monetary claims "against the United States founded


                                         against the United States as well as its "co-
                           ' Plaintiff purports to bring suit
corporations" and "employee." The only proper defendant in this Court is the United States.
28 U.S.C. $ I a9l (a)( l)(2012). The Court dismisses the additional defendants and the caption
has been properly reflected to indicate such.
either upon the Constitution, or any Act of Congress or any regulation of an executive
depadment, or upon an express or implied contract with the United States, or for liquidated
or unliquidated damages in cases not sounding in tort." 1d at $ l49l(a)(l) (emphasis added).
The Tucker Act itself is only ajurisdictional statute that does not create any independent
substantive rights enforceable against the United States for money damages. See,e.g.,United
States v. Mitchell, 463 U.S. 206,216 (\983); United Stotes v. Testan, 424 U.S. 392, 398
( I 976) (citing Eastport S.S. Corp. v. United States, 178 Ct. Cl. 599, 605-607 ( I 967)) ("[T]he

[Tucker] Act merely confers jurisdiction upon [this Court] whenever the substantive right
exists."). Thus, a plaintiff s claim must be for money damages based on a "money-
mandating" source of substantive law. See Jan's Helicopter Serv., Inc. v. FAA,525 F.3d
 1299,1309 (Fed. Cir. 2008). If it isnot based on a "money-mandating" source of law, a
plaintiffs claim lies beyond this Court's jurisdiction. Metzv. Uniled Stoles, 466 F.3d 991,
997 Ged. Cir.2006).

           IL      Discussion

        As far as this Court can discern, everything in this Complaint revolves around
Plaintiff s confinement in a psychiatric institution due to a criminal conviction. With regard
to his confinement, Plaintifffirst claims violations under the Fifth, Eighth and Fourteenth
Amendments. Although this Court has jurisdiction to hear cases under the Fifth
Amendment's taking clause, Plaintiffdoes not allege a taking claim. Instead, it appears that
he is claiming due process violations as well as cruel and unusual punishment. See generally
Compl. However, the due process provisions ofthe Fifth and Fourteenth Amendments to the
Constitution and the Eighth Amendment prohibition on cruel and unusual punishment do not
mandate the payment of monies and are, therefore, outside this Court's jurisdiction. See
LeBlanc v. (Jnited States,50 F.3d 1025, 1028 (Fed. Cir. 1995) (the Due Process Clause ofthe
Fifth and Fourteenth Amendment is not a sufficient basis forjurisdiction because it does not
mandate payment of money by the governmenl); Trafny v. United States, 503 F'3d 1339,
1340 (Fed. Cir. 2007)( "Tlhe Court ofFederal Claims does not have jurisdiction over claims
arising under the Eighth Amendment, as the Eighth Amendment 'is not a money-mandating
provision."') (citations omitted.). Therefore, these claims must be dismissed.

       Plaintiff furthcr claims civil rights violations under sections 1983 and 1985 of Title
42. These too are outside the jurisdiction of this court as they are not based on any money-
mandating provision and must be dismissed. See Ramirez v. United Slales,239 F.App'x 581,
583 (Fed. Cir.2007) (no jurisdiction over civil rights claims based under section 1983 and
1985 of Title 42).

        And finally, Plaintiff s claims of criminal conspiracy and/or criminal tortious acts,
see Comp I , which are also outside the jurisdiction of this Court warranting dismissal as
well. See Joshua v. [Jnited States, I 7 F.3d 3 78, 3 79-80 (Fed. Cir. 1994) (no jurisdiction over
criminal matters): Bru'ton v. United States, No. 201 5-5087, 201 5 WL 59 I 5900, at   +   I   (Fed.
Cir. Oct. 9, 201 5) (unpublished) (no jurisdiction over tort claims).

         Although Plaintiff has not specifically requested a transfer of this case to a district
court, the Court considers the possibility because Plaintiff is acting pro se. In order to
transfer a case, the Court must determine that (l) it lacks subject matter jurisdiction, (2) the
case could have been brought in the transferee court at the time the case was filed, and (3)
that a transfer is "in the intercst ofjustice." 28 U.S.C. $ 1631. As it does not apPear that
there is any plausibl€, non-firtile basis to fansfer Plaintiffs claims to another court, the Court
finds that transfening the case would not be in the interest ofjustice.

           ilI.    Conclusion

        For the foregoing reasons, tlre Court finds that Plaintiffs Complaint must be
DISMISSED for lack of subject matter jurisdiction. Because the case is dismisse4
Plaintiff s pending motion for leave to proceed in forma pauperis is DEI:{IED, as moot.
The Clerk is directed to dismiss Plaiatiffs Complaint without prejudice.




                                                                 EDWARDJ.DAMICH
                                                                  Senior Judge